EXHIBIT 10.1


EXECUTION COPY


EIGHTH AMENDMENT TO CREDIT AGREEMENT
AND LIMITED WAIVER
This EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment”),
is made and entered into as of October 20, 2016 (the “Eighth Amendment Closing
Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited
liability company (the “Borrower”), the other Credit Parties party hereto, the
financial institutions party hereto from time to time (collectively, the
“Lenders” and individually each a “Lender”), and HEALTHCARE FINANCIAL SOLUTIONS,
LLC, a Delaware limited liability company (as the successor in interest to
GENERAL ELECTRIC CAPITAL CORPORATION), as administrative agent for the Secured
Parties (in such capacity, the “Agent”), and as a Lender, and Swingline Lender.
W I T N E S S E T H:
WHEREAS, the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and Agent are parties to that certain Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders committed
to make certain loans and other financial accommodations to the Borrower upon
the terms and conditions set forth therein;
WHEREAS, pursuant to Section 4.5(a) of that certain Seventh Amendment to Credit
Agreement dated as of August 19, 2016 (the “Seventh Amendment”), among the
Borrower, the other Credit Parties party thereto, the Lenders party thereto, and
Agent, the Credit Parties were required to have delivered, on or prior to
October 3, 2016, evidence in form and substance satisfactory to Agent of the
termination of the UCC financing statement with file no. 2016-000-6161-0, naming
Perimeter Road Surgical Hospital, LLC (“Perimeter Road”), as debtor, filed with
the Arizona Secretary of State on February 10, 2016 in favor of Cardinal Health
(the “Perimeter Road Financing Statement”);
WHEREAS, a Default or an Event of Default, as applicable, has occurred pursuant
to Section 3.23(a) and Section 5.12(b) of the Credit Agreement due to Parent
being a lessee under the leases set forth on Schedule 3.9 of the Credit
Agreement as of the Seventh Amendment Effective Date (the “Lease Default”);
WHEREAS, a Default or an Event of Default, as applicable, has occurred pursuant
to Section 3.23(a) and Section 5.12(b) of the Credit Agreement due to Parent
owning the Trademarks set forth on Schedule 5 of the Guaranty and Security
Agreement as of the Seventh Amendment Effective Date (the “Trademarks Default”);
WHEREAS, a Default or an Event of Default, as applicable, has occurred pursuant
to Section 7.1(d) of the Credit Agreement due to the Credit Parties’ failure to
deliver evidence in form and substance satisfactory to Agent of the termination
of the Perimeter Road Financing Statement on or prior to October 3, 2016 (the
“Perimeter Road Financing Statement Default”);
WHEREAS, pursuant to Section 5.7 of the Credit Agreement, the Credit Parties are
prohibited from paying any management, consulting or similar fees to any
Affiliate of any Credit Party, subject to certain exceptions (the “Management
Fees Prohibition”);
WHEREAS, an Event of Default has occurred and is continuing under Section 7.1(c)
of the Credit Agreement due to the Credit Parties’ failure to comply with the
Management Fees Prohibition (the “Management Fees Prohibition Default” and
together with the Perimeter Road Financing Statement Default, the Lease Default
and the Trademarks Default, the “Specified Events of Default”);


82932789_5

--------------------------------------------------------------------------------




WHEREAS, the Borrower and the other Credit Parties have requested that Agent and
the Lenders (a) amend the Credit Agreement to permit Cardinal Health’s Lien on
the assets of Perimeter Road in an aggregate principal amount not to exceed
$25,000 at any time, (b) amend the Management Fees Prohibition and (c) waive the
Specified Events of Default; and
WHEREAS, Agent and the Lenders are willing to amend certain provisions of the
Credit Agreement, all subject to and in accordance with the terms and conditions
specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant, and warrant as follows:
SECTION 1. DEFINITIONS.
1.1    Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings assigned thereto in the Credit
Agreement unless otherwise defined herein.
SECTION 2. AMENDMENTS.
Subject to the terms and conditions of this Amendment, including, without
limitation, the representations, warranties, and covenants in Section 4 hereof
and the conditions precedent to the effectiveness of this Amendment in Section 5
hereof:
2.1    Section 3.23. Effective as of the Eighth Amendment Closing Date, Section
3.23(a) of the Credit Agreement is hereby amended and restated in its entirety
as follows:
“(b)    Parent has not engaged in any business activities and does not own any
Property other than (i) ownership of the Stock and Stock Equivalents of
Holdings, (ii) activities and contractual rights incidental to maintenance of
its corporate existence, (iii) performance of its obligations under the Loan
Documents to which it is a party, (iv) being a lessee under the leases set forth
on Schedule 3.9 of the Credit Agreement as of the Seventh Amendment Effective
Date and (v) the Trademarks set forth on Schedule 5 of the Guaranty and Security
Agreement as of the Seventh Amendment Effective Date.”


2.2    Section 5.1. Effective as of the Eighth Amendment Closing Date, Section
5.1 of the Credit Agreement is hereby amended by deleting the word “and” at the
end of Section 5.1(o), replacing the period at the end of Section 5.1(p) with “;
and”, and adding the following new clause (q) to the end:
“(q)    Liens on the assets of Perimeter Road Surgical Hospital, LLC in favor of
Cardinal Health securing Indebtedness in an aggregate outstanding amount not to
exceed $25,000 at any time.”
2.3    Section 5.7. Effective as of the Eighth Amendment Closing Date, Section
5.7 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“5.7    Management Fees and Compensation.    No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, pay any management,
consulting or similar fees to any Affiliate of any Credit Party or to any
officer, director or employee of any Credit Party except:
(a)    payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;




-2-
82932789_5

--------------------------------------------------------------------------------




(b)    payment of directors’ fees (excluding compensation in the form of the
Parent’s Stock or Stock Equivalents) and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $500,000 in any Fiscal
Year of the Borrower;


(c)    payment of fees to Borrower pursuant to the Marketing Services
Agreements; and


(d)    subject to Section 5.6, payment of fees to Borrower and any Credit Party
that is a Wholly-Owned Subsidiary of Borrower.”
2.4    Section 5.12. Effective as of the Eighth Amendment Closing Date, Section
5.12(b) of the Credit Agreement is hereby amended and restated in its entirety
as follows:
“(b)    Parent shall not engage in any business activities or own any Property
other than (i) ownership of the Stock and Stock Equivalents of Holdings, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence, (iii) being a lessee under the leases set forth on Schedule 3.9 of
the Credit Agreement as of the Seventh Amendment Effective Date and (iv) the
Trademarks set forth on Schedule 5 of the Guaranty and Security Agreement as of
the Seventh Amendment Effective Date.”


2.5    Schedule 5.1. The information set forth in Annex 1 hereby amends and
restates in its entirety the information set forth in Schedule 5.1 of the Credit
Agreement. By acknowledging and agreeing to this Amendment, each of the
undersigned hereby agrees that the information set forth in Annex 1 may be
attached to the Credit Agreement.


SECTION 3. ACKNOWLEDGMENTS
3.1    Acknowledgment of Obligations. All Obligations, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Credit Parties to the Lenders, are unconditionally
owing by the Credit Parties, all without offset, defense or counterclaim of any
kind, nature or description whatsoever.
3.2    Acknowledgment of Liens. Each of the Credit Parties hereby acknowledges,
confirms and agrees that Agent on behalf of the Lenders has and shall continue
to have valid, enforceable and perfected first priority Liens (subject to
certain Permitted Liens) upon and security interests in the Collateral
heretofore granted by the Credit Parties to Agent on behalf of the Lenders
pursuant to the Loan Documents.
3.3    Binding Effect of Documents. Each of the Credit Parties hereby
acknowledges, confirms and agrees that: (a) each of the Loan Documents to which
it is a party has been duly executed and delivered to Agent, and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
each Credit Party contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and no Credit Party has a valid defense to the enforcement of
such obligations and (c) Agent and the Lenders are and shall be entitled to the
rights, remedies and benefits provided for them in the Loan Documents and
applicable law.
SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS


-3-
82932789_5

--------------------------------------------------------------------------------




Borrower and each of the other Credit Parties hereby further represent, warrant,
and covenant with and to Agent and the Lenders as follows:
4.1    Representations and Warranties. After giving effect to this Amendment,
each of the representations and warranties made by or on behalf of the Credit
Parties to Agent and the Lenders in all of the Loan Documents was true and
correct in all material respects when made and is true and correct in all
material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by such Person on the date hereof and in this Amendment, except to the extent
that such representation and warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement, and except as consented to or waived.
4.2    Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to Agent and the Lenders by the Borrower
and each of the other Credit Parties and are in full force and effect, as
modified hereby.
4.3    No Conflict, Etc. The execution and delivery and performance of this
Amendment by the Borrower and each of the other Credit Parties will not violate
any federal, state or any other material law, rule, regulation or order or
material contractual obligation of such Person in any material respect and will
not result in, or require, the creation or imposition of any Lien (other than
the Liens created by the Collateral Documents or any Permitted Liens) on any of
its Properties or revenues.
4.4    Events of Default. No Events of Default, other than the Specified Events
of Default, as waived in Section 6 of this Amendment, are continuing as of the
date hereof. The parties hereto acknowledge, confirm, and agree that any
material misrepresentation by any Credit Party or any failure of any Credit
Party to comply with the covenants, conditions and agreements contained in this
Amendment shall constitute an Event of Default under the Credit Agreement.
SECTION 5. CONDITIONS TO EFFECTIVENESS
The effectiveness of the terms and provisions of this Amendment shall be subject
to each of the following conditions precedent having been satisfied as
determined in Agent’s sole discretion prior to the Eighth Amendment Closing
Date:
(a)    Agent shall have received one or more counterparts of this Amendment,
duly executed and delivered by the Credit Parties and the Lenders; and
(b)    All reasonable out-of-pocket costs and expenses referenced in Section 9.5
of the Credit Agreement that have been invoiced to the Borrower shall have been
paid or reimbursed by the Borrower, including, without limitation, those
relating to this Amendment.
SECTION 6. LIMITED WAIVER
In reliance upon the representations, warranties and covenants of the Borrower
and each other Credit Party contained herein, and subject to the terms and
conditions of this Amendment, including without limitation the fulfillment of
the conditions to effectiveness specified in Section 5 above, the Agent and the
undersigned Lenders hereby waive the Specified Events of Default, such waiver to
be effective as of October 3, 2016. The aforesaid waiver relates solely to the
Specified Events of Default and nothing in this Amendment is intended or shall
be construed to be a waiver by Agent or any Lender of any other Default or Event
of Default which may currently exist or hereafter occur.




-4-
82932789_5

--------------------------------------------------------------------------------




SECTION 7. ADDITIONAL COVENANTS AND PROVISIONS OF GENERAL APPLICATION
7.1    Effect of this Amendment. Except for the amendments expressly set forth
and referred to in Section 2, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified and confirmed by all parties hereto as of the
date hereof. In the event of any conflict between the terms of this Amendment
and the other Loan Documents, the terms of this Amendment shall control. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any Credit Party’s Obligations under or in
connection with the Credit Agreement or any of the other Loan Documents or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other Liens on any Collateral for the
Obligations. The Credit Agreement and this Amendment shall be read and construed
as one agreement. Agent and Lenders hereby notify the Credit Parties that,
effective from and after the date of this Amendment, Agent, and Lenders intend
to enforce all of the provisions of the Loan Documents and that Agent and
Lenders expect that the Credit Parties will strictly comply with the terms of
the Loan Documents from and after this date.
7.2    Costs and Expenses. The Credit Parties absolutely and unconditionally
agree to pay to Agent, on demand by Agent at any time and as often as the
occasion therefore may require, all reasonable and documented fees and
out-of-pocket disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements delivered in connection herewith and reasonable expenses which shall
at any time be incurred or sustained by Agent or any participant of Agent or any
of its respective directors, officers, employees or agents as a consequence of
or in any way in connection with the preparation, negotiation, execution, or
delivery of this Amendment and any agreements prepared, negotiated, executed or
delivered in connection herewith.
7.3    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
reasonably desirable to effectuate the provisions and purposes of this
Amendment.
7.4    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.5    Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender shall
affect the representations and warranties or the right of Agent or the Lenders
to rely upon them.
7.6    Releases by Credit Parties. As a material inducement to Agent and the
Lenders to enter into this Amendment and to grant concessions to the Credit
Parties, all in accordance with and subject to the terms and conditions of this
Amendment, each Credit Party:
(a)    Does hereby remise, release, acquit, satisfy and forever discharge Agent
and the Lenders and their subsidiaries and affiliates, and all of their
respective past, present and future officers, directors, employees, agents,
attorneys, representatives, participants, heirs, successors and assigns (each a
“Releasee” and collectively, the “Releasees”) from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, arguments, liabilities, obligations, expenses, damages,
judgments, executions, actions, claims, demands and causes of action of any
nature whatsoever, whether at law or in equity, either now accrued or hereafter
maturing or whether known or unknown, which any Credit Party now has or
hereafter can, shall or may have by reason of any manner, cause or things, from
the beginning of the world to and including the date of this Amendment, with
respect to matters arising out of, in connection with or related to:


-5-
82932789_5

--------------------------------------------------------------------------------




(i)    any and all obligations owed or owing to any Releasee under any document
evidencing financial arrangements by, among and between such Releasee and any
Credit Party, relating to the Credit Agreement, and including, but not limited
to, the administration or funding thereof;
(ii)    the Credit Agreement and indebtedness evidenced and secured thereby; or
(iii)    any other agreement or transaction between any Credit Party and any
Releasee entered into in connection with the Credit Agreement.
(b)    Does hereby covenant and agree never to institute or cause to be
instituted or continued prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any Releasee by reason of or
in connection with any of the foregoing matters, claims or causes of action;
provided, however, that the foregoing release and covenant not to sue shall not
apply to any claim arising after the date of this Amendment with respect to
acts, occurrences or events after the date of this Amendment; and, further
provided that the foregoing release and covenant not to sue shall not apply to
any rights or claims, if any, of any third party creditors of any Credit Party.
If any Credit Party or any of its successors, assigns or designees violates the
foregoing covenant, such Credit Party and its successors, assigns and designees,
jointly and severally agree to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
(c)    Does hereby expressly acknowledge and agree that the covenants and
agreements of Agent and the Lenders contained in this Amendment shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of Agent or any Lender or as any admission by Agent or any Lender of the
existence of claims by any Credit Party against Agent, the Lenders or any other
Releasee. Each Credit Party, Agent and the Lenders acknowledge and agree that
the value to the Credit Parties of the covenants, consents and agreements on the
part of Agent and the Lenders contained in this Amendment substantially and
materially exceed any and all value of any kind or nature whatsoever of any
claims or other liabilities waived or released by the Credit Parties.
(d)    Notwithstanding anything contained in this Amendment, the general release
set forth in this Amendment shall not extend to and shall not include any duties
or obligations of Agent or the Lenders in the Credit Agreement as modified by
this Amendment or in any of the Loan Documents.
7.7    Entire Agreement. This Amendment (together with the Loan Documents)
expresses the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior understandings,
negotiations, correspondence and agreements of the parties regarding such
subject matter.
7.8    GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT, INCLUDING, ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING,
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).
7.9    Incorporation of Credit Agreement Provisions. The provisions contained in
Sections 9.13, 9.14, 9.16, 9.18(b), 9.18(c), 9.18(d), 9.19, 9.23, and 9.24 of
the Credit Agreement are incorporated herein by reference to the same extent as
if reproduced herein in their entirety.


-6-
82932789_5

--------------------------------------------------------------------------------




7.10    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Amendment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
[Signature Pages to Follow]




-7-
82932789_5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized officers, as of the date first above
written.


                    
HEALTHCARE FINANCIAL SOLUTIONS, LLC (as the successor in interest to GENERAL
ELECTRIC CAPITAL CORPORATION),
as Administrative Agent, a Lender, and Swingline Lender


            
By:     /s/ R. Hanes Whiteley                
Name:     R. Hanes Whiteley
Title: Duly Authorized Signatory










NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------





OTHER LENDERS:


LEGACYTEXAS BANK




By:
/s/ Lindsey Burris            

Name:
Lindsey Burris                

Title:
AVP, Corporate Healthcare Banking    











NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------






BORROWER:


NORTHSTAR HEALTHCARE
ACQUISITIONS, L.L.C.




By:
/s/ Matthew K. Maruca            

Name:
Matthew K. Maruca            

Title:
General Counsel            













NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------






CREDIT PARTIES:
NORTHSTAR HEALTHCARE HOLDINGS, INC.

By: __/s/ Matthew K. Maruca__________________     
Name: _Matthew K. Maruca__________________
Title:     __General Counsel___________________
NOBILIS HEALTH CORP.

By: __/s/ Matthew K. Maruca_________________     
Name: Matthew K. Maruca___________________
Title:     General Counsel______________________






NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------






NORTHSTAR HEALTHCARE NORTHWEST HOUSTON MANAGEMENT, LLC

By: Northstar Healthcare Acquisitions, L.L.C., its sole manager

By:_/s/ Matthew K. Maruca_____________     
Name: Matthew K. Maruca______________
Title:     _General Counsel_______________
NORTHSTAR HEALTHCARE MANAGEMENT COMPANY, LLC

By: Northstar Healthcare Acquisitions, L.L.C., its sole member

By:__/s/ Matthew K. Maruca____________     
Name: _Matthew K. Maruca______________
Title:     _General Counsel________________
NORTHSTAR HEALTHCARE SURGERY CENTER – HOUSTON, LLC

By: Northstar Healthcare Acquisitions, L.L.C., its sole member

By:__/s/ Matthew K. Maruca____________     
Name: _Matthew K. Maruca____________
Title:     __General Counsel______________
NORTHSTAR HEALTHCARE SURGERY CENTER – SCOTTSDALE, LLC


By: Northstar Healthcare Acquisitions, L.L.C., its sole manager

By:__/s/ Matthew K. Maruca_____________     
Name: _Matthew K. Maruca______________
Title:     __General Counsel_______________
NORTHSTAR HEALTHCARE SUBCO, L.L.C.

By: __/s/ Matthew K. Maruca____________________     
Name: ___Matthew K. Maruca___________________
Title:     __General Counsel______________________


NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE LIMITED PARTNER, L.L.C.

By: ___/s/ Matthew K. Maruca_____________     
Name: ___Matthew K. Maruca_____________
Title:     __General Counsel________________
NORTHSTAR HEALTHCARE GENERAL PARTNER, L.L.C.

By: _____/s/ Matthew K. Maruca_____________     
Name: __Matthew K. Maruca________________
Title:     __General Counsel___________________
THE PALLADIUM FOR SURGERY – DALLAS, LTD.

By: Northstar Healthcare General Partner, L.L.C., its sole general partner

By:__/s/ Matthew K. Maruca____________     
Name: _Matthew K. Maruca_____________
Title:     General Counsel_________________
ATHAS HEALTH LLC

By: Northstar Healthcare Subco, L.L.C., its sole member

By: __/s/ Matthew K. Maruca_____________     
Name: _Matthew K. Maruca______________
Title:     _General Counsel________________
ATHAS ADMINISTRATIVE LLC

By: Athas Health LLC, its sole member

By: __/s/ Matthew K. Maruca_____________     
Name: _Matthew K. Maruca______________
Title:     _General Counsel_________________


ATHAS HOLDINGS LLC

By: Athas Health LLC, its sole member

By: _/s/ Matthew K. Maruca_______________     
Name: Matthew Maruca__________________
Title:     _General Counsel_________________


NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------





FIRST NOBILIS HOSPITAL MANAGEMENT, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


NOBILIS HEALTH MARKETING, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


PEAK SURGEON INNOVATIONS, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


PEAK NEUROMONITORING ASSOCIATES – TEXAS II, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


NOBILIS SURGICAL ASSIST, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


SOUTHWEST HOUSTON SURGICAL ASSIST, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


SOUTHWEST FREEWAY SURGERY CENTER, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------





CENTRAL MEDICAL SOLUTIONS LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


PERIMETER ROAD SURGICAL HOSPITAL, LLC

By:    /s/ Matthew K. Maruca            
Name:      Matthew K. Maruca            
Title:     General Counsel            




NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE

--------------------------------------------------------------------------------





HERMANN DRIVE SURGICAL HOSPITAL, LP


By: Northstar Healthcare General Partner, L.L.C., its sole general partner

By:__/s/ Matthew K. Maruca_____________     
Name: Matthew K. Maruca______________
Title: _General Counsel__________________
KUYKENDAHL ROAD SURGICAL HOSPITAL, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


PREMIER HEALTH SPECIALISTS, LLC

By:    /s/ Matthew K. Maruca            
Name:     Matthew K. Maruca            
Title:     General Counsel            


CONCERTIS, LLC

By:    /s/ Matthew K. Maruca        
Name:     Matthew K. Maruca            
Title:     General Counsel            


MARSH LANE SURGICAL HOSPITAL, LLC

By:    /s/ Matthew K. Maruca        
Name:     Matthew K. Maruca            
Title:     General Counsel            


MPDSC, LLC

By:    /s/ Matthew K. Maruca        
Name:     Matthew K. Maruca            
Title:     General Counsel            


NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
EIGHTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
SIGNATURE PAGE